[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
Before this court is the defendant's motion to reargue the court's original decision regarding the defendant's motion to dismiss. Originally, this court ruled that because there were factual issues in dispute which were unresolved, it could not grant the defendant's motion. Following an evidentiary hearing, this court is now able to resolve those factual disputes.
The court makes the following findings of fact.
1. The defendant, through its agent/employee, Keeva Moye, mailed notice of the Board of Assessment's decision not to schedule a hearing on the application filed by the agent of the plaintiff, Anna Fiegelson.
2. The notice was mailed on March 11, 2002.
3. On March 13, 2002 Anna Fiegelson had a conversation with Ms. Moye, in which she was informed by Ms. Moye that the Board would not be scheduling a hearing on her application for 287 Norton Street.
The relevant statute commences the time within which an applicant has to appeal a Board decision as the time of the mailing of the notice. The defendant has established that the mailing took place on March 11, 2002. Therefore, the appeal filed by the plaintiff on June 13, 2002 is untimely. Though unnecessary to decide this motion, the court adds that it finds that the plaintiff not only was sent the statutory notice which commenced the running of the statute of limitation, but also received actual notice when its agent was verbally informed of the Board's decision on March 13, 2002. Accordingly, this court grants the defendant's motion to dismiss.
Robinson-Thomas, J. CT Page 2578-dm